DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. 2018-048448, filed on 15 March 2018 and 2018-151363, filed on 10 August 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit…that receives an 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (see operation terminal 200 and server apparatus 100, see pages 4-5 of specification as filed 05 December 2018) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenstein et al. (US 10,623,359 B1) (hereinafter as Rosenstein).

Regarding Claim 1. Rosenstein teaches an information processing apparatus comprising: 
a receiving unit that receives an operation that, using a character string that is specified by a plurality of messages about a predetermined topic, registers a task that involves one or more users (user task component may be configured to generate tasks for the users based on the content from the the chat sessions, tasks may be generated in real-time, the content from the chat session may trigger generation of the tasks for the users which may include one or more trigger phrases and/or words that trigger generation of a user task, col.10, lines 6-12 and lines 43-45, the potential tasks may be presented to the one or more users for confirmation and/or acceptance, col.10, lines 54-56); and
a display controller that displays (graphical chat interface), as information on the task registered when the receiving unit receives the operation, information that is a combination of the specified character string and a predetermined character string that is identified based on the specified character string or the messages (tasks may be determined dynamically for one or more users participating in a chat session through a graphical interface and/or based on content from the chat session through the graphical chat interface, content from the chat session may trigger generation of the tasks for the users which may include one or more trigger phrases and/or words that trigger generation of a user task, col.3, lines 65-67-col.4, lines 7 and col.10, lines 6-12).

Regarding Claim 2. Rosenstein teaches the information processing apparatus according to Claim 1, wherein the predetermined character string is a character string that is not included in the specified character string (tasks maybe generated based on context information related to a chat session and user, col.11, lines 20-28 and lines 48-53).


Regarding Claim 4. Rosenstein teaches the information processing apparatus according to Claim 3, wherein the predetermined character string is a character string of the predetermined topic (first task may be generated and assigned from context information related to context information (e.g., project, title, objectives), col.11, lines 37-59 and col.5, lines 54-67-col.6, lines 1-15 discloses various parameters that can be used to assigned tasks to users).

Regarding Claim 5. Rosenstein teaches the information processing apparatus according to Claim 1, wherein the messages are messages that have been transmitted by a first user from among users who are assigned to the predetermined topic in advance (use assigns tasks to other users, col.11, lines 20-28 and col.12, lines 22-34, users can be assigned to dependent tasks, col.5, lines 54-67-col.6, lines 1-15).

Regarding Claim 6. Rosenstein teaches the information processing apparatus according to Claim 5, wherein the messages are messages that have been transmitted by a second user different from the first user from among the users who are assigned to the predetermined topic in advance (one or more fields may be automatically generated for task based on the content information characterizing the content of the chat session, tasks interface may list one or more tasks to users and is displayed, the trigger phrase component may be configured to identify potential content in the content of the chat 

Regarding Claim 7. Rosenstein teaches the information processing apparatus according to Claim 1, wherein if a first task involving a first user is registered using character strings of the messages, registering a second task involving the first user using the messages is inhibited (col.11, lines 21-27, tasks are assigned to each user, task interfaces for each user is presented, col.11, lines 17-29 and col.12, lines 17-34).

Regarding Claim 8. Rosenstein teaches the information processing apparatus according to Claim 7, wherein if the first user who has performed the operation to register the first task is different from a second user who has performed the operation to register the second task, registering the second task is permitted (tasks may be created by a given user for the given user and/or created by the given user and assigned to one or more other users, col.5, lines 38-52).

Regarding Claim 9. Rosenstein teaches the information processing apparatus according to Claim 1, wherein if a first task involving a first user is registered using character strings of the messages, the receiving unit receives an operation that registers a second task, based on the first task (related task parameters and/or other tasks parameters, user parameters, and/or project parameters for one or more users and/or project the given task is associated with, col.6, lines 1-15).

Regarding Claim 10. Rosenstein teaches the information processing apparatus according to Claim 9, wherein if the first task involving the first user is registered using the character strings of the messages, the receiving unit receives an operation that registers the second task involving a second user 

Regarding Claim 11. Rosenstein teaches an information processing apparatus, comprising: 
a display that displays on a predetermined display region a message as a display target from among messages transmitted with reference to a predetermined topic (task interface may be presented as part of a collaboration environment and textual communication may be exchanged between users via chat interface, col.12, lines 20-34) (also see 100 in fig.1); and 
a display controller that performs control such that the message on the display region and information on a task related to the message are displayed in an associated manner (messages and tasks related to messages in an associated manner, 202, 204, 206 of fig.2) (also see 100 in fig.1).

Regarding Claim 12. Rosenstein teaches the information processing apparatus according to Claim 11, wherein the display controller performs control such that the message and the information on the task related to the message are displayed in juxtaposition (see fig.2, which discloses messages and task information side-by-side).

Regarding Claim 13. Rosenstein teaches the information processing apparatus according to Claim 11, wherein the information on the task related to the message is information on the task that is produced based on the message (related task parameters and/or other tasks parameters, user parameters, and/or project parameters for one or more users and/or project the given task is associated with, col.6, lines 1-15).



 a selection operation receiving unit that receives an operation that selects a message that is transmitted concerning a first topic from among a plurality of predetermined topics (tasks may be determined dynamically for one or more users participating in a chat session through a graphical interface and/or based on content from the chat session through the graphical chat interface, content from the chat session may trigger generation of the tasks for the users which may include one or more trigger phrases and/or words that trigger generation of a user task, col.3, lines 65-67-col.4, lines 7 and col.10, lines 6-12, context information (e.g., project, title, objectives), col.11, lines 37-59 and col.5, lines 54-67-col.6, lines 1-15 discloses various parameters that can be used to assigned tasks to users, also see 100 of fig.1); and 
a registration operation receiving unit that receives an operation to identify a first user assigned to the first topic from among users assigned to the predetermined topics, based on the selected message, and to register a task involving the first user (tasks may be created by a given user for the given user and/or created by the given user and assigned to one or more other users, col.5, lines 38-52, context information (e.g., project, title, objectives), col.11, lines 37-59 and col.5, lines 54-67-col.6, lines 1-15 discloses various parameters that can be used to assigned tasks to users, also see 100 of fig.1).

Regarding Claim 15, this non-transitory computer readable medium claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. Furthermore, Rosenstein discloses a storage medium (see col.14, lines 40-44).




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Meixner et al. (US 2018/0095940 A1) discloses a system and method for chat message management and document generation on devices. 
	B) Liu et al. (US 2016/0301639 A1) discloses a method and system for providing recommendations during a chat session.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.